DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows:  	 	Amend claim 16 to recite: 	The control method of the driving assistance device according to claim 10, wherein  	at least a part of the first region is located along one longitudinal direction of the vehicle image on the screen, 	at least a part of the second region is located along the one longitudinal direction of the vehicle image on the screen, 	the vehicle image has one end point and another end point, the one end point and the another end point being aligned in the one longitudinal direction of the vehicle image, on the screen, 	the vehicle image has one side, the one side being located along the one longitudinal direction of the vehicle image, on the screen, 	the first shape of the first region comprise a first singular shape, the first singular shape having the first side, the first corner, and the second corner, 	a first part of the first singular shape is adjacent to the one end point of the vehicle image on the screen,.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684